Citation Nr: 0102867	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  98-01 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for gun shot wound of 
the left femur, currently evaluated as 30 percent disabling.

2.  Evaluation of service-connected low back disorder, 
evaluated as 20 percent disabling from February 28, 1997.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


REMAND

The veteran served on active duty from January 1969 to 
January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) following a September 1997 decision of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied the veteran's claims for an 
increased rating for a gun shot wound of the left femur 
current evaluated as 30 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5255 (impairment of femur) - 5275 
(shortening of the bones of the lower extremities) and for a 
total rating based on individual unemployability (TDIU).  The 
RO by the same decision also granted service connection for a 
low back disability and evaluated it as 20 percent disabling, 
effective from April 19, 1997, under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (lumbosacral strain).  At the veteran's 
January 1998 personal hearing, he withdrew his claim for 
TDIU.  See 38 C.F.R. § 20.204(b) (2000) (a substantive appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision); Tomlin v. Brown, 5 Vet. App. 355 
(1993).  In July 1998, a hearing officer found that the award 
for the veteran's service connected low back disability 
should be effective from February 28, 1997.  The hearing 
officer also granted service connection for a muscle injury 
to the left quadriceps (Muscle Group XIV), a left knee 
disability, and a bone graft scar on the left ilium and 
evaluated these disabilities as 40 percent, 10 percent, and 
noncompensable disabling, respectively, effective from 
February 28, 1997.  Accordingly, the issues on appeal are as 
stated on the cover page of this decision.


To ensure full compliance with due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following development:

The RO should schedule the veteran for a 
hearing before a Member of the Board at 
the regional office.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


